Citation Nr: 1619384	
Decision Date: 05/12/16    Archive Date: 05/19/16

DOCKET NO.  13-26 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for service-connected myositis, to include entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J.E. Tracy, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from November 1988 to November 1992.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision of the Manchester, New Hampshire Department of Veteran Affairs (VA) Regional Office (RO) that, in pertinent part, granted service connection for myositis, rated 10 percent, effective January 7, 2013.  In November 2013, a videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the record.

In July 2014, this case was remanded by the Board for further development.  At that time, the Board included the TDIU issue per Rice v. Shinseki, 22 Vet. App. 447 (2009) and listed the TDIU issue (based solely on service-connected myositis) separately.  The issue on appeal has been recharacterized as one issue for purposes of clarity, as the TDIU aspect of the claim is part of the increased rating issue on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's service-connected mild myositis is manifested reports of pain without objective evidence of functional loss or limitation of motion in any joint and is not shown to preclude him from securing and following substantially gainful employment.


CONCLUSION OF LAW

A rating in excess of 10 percent for myositis is not warranted.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.16, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5003, 5021 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  By correspondence dated in March 2013, VA notified the Veteran of the information needed to substantiate and complete his claims, to include notice of the information that he was responsible for providing and what evidence VA would attempt to obtain, as well as how VA assigns disability ratings and effective dates.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice was less than adequate.

The Veteran's service treatment records (STRs), pertinent post-service medical records, and Social Security Administration (SSA) records are associated with the record.  The Veteran was afforded two VA examinations after the July 2014 remand to assess the severity of his myositis.  The Board finds that the examinations were adequate for rating purposes.  The examinations were thorough and contained the findings needed to address the issue on appeal.

The RO's actions substantially complied with the Board's remand instructions as SSA records were received, updated treatment records were associated with the record, and an adequate VA examination was performed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In addition, in July 2014 the Veteran was sent notification to complete and submit a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).  Unfortunately, the Veteran failed to respond to VA's efforts to assist him in developing his claim in this regard.  The duty to assist is a two-way street.  If the Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the relevant evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Thus, it must be determined that all relevant evidence necessary for an equitable resolution of the issue on appeal has been identified and obtained, to the extent possible.  The Veteran has not identified any pertinent evidence that remains outstanding.  The Board finds that the record is adequate to decide the matter and that no further development of the evidentiary record is necessary.  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fully explain the issues and suggest the submission of evidence that may have been overlooked.  During the November 2013 hearing, the undersigned identified the issue on appeal and focused on the elements necessary to substantiate the claim, specifically the current severity of the Veteran's disability.  A deficiency in the conduct of the hearing is not alleged.  The Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. § 3.103(c)(2) were satisfied.

Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history and that there be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.7 provides that, where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  With the initial rating assigned with the award of service connection for a disability, "staged" ratings to reflect distinct periods when different levels of impairment were shown are for consideration.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, irrespective of whether they were raised by the Veteran, as well as the entire history of the Veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portrays the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995), Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.

When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which the case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that it has reviewed all of the evidence in the record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

Historically, the Veteran's service-connected myositis has been rated under Diagnostic Code (DC) 5021, which represents myositis.  38 C.F.R. § 4.71a.  Myositis is defined as an inflammation of a voluntary muscle.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1225 (32nd ed. 2012).  The Rating Schedule directs disabilities rated under DC 5021 to be rated on limitation of motion of affected parts, as arthritis, degenerative.  See 38 C.F.R. § 4.71a.  Therefore, in the absence of limitation of motion in any impacted joint, a 10 percent rating is assigned where there is X-ray evidence of involvement of two or more major joints, or two or more minor joint groups; and a 20 percent evaluation is assigned where there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, DC 5003.

The Veteran alleged that his June 2013 VA examination did not adequately capture the severity of his disability because it did not consider the effect of medications he was taking to cope with his pain.  Between that examination and the subsequent September 2013 VA examination, he testified that his dosages had been increased.  Also, since his June 2013 VA examination, the Veteran reported increased pain affecting multiple areas.  The Veteran further testified that he began having frequent incapacitating episodes.  Do to the reported increased severity of the symptoms and the inadequacy of the 2013 examination, the Board remanded the matter for an examination.

The Veteran underwent two VA examinations since the remand.  The more recent was in March 2015.  The Veteran claimed that his myositis impacted several different joint areas of the body.  The examination included the back, the ankles, the elbows and forearms, the knees and lower legs, and shoulder and arms.

The Veteran reported intermittent back strain symptoms with repetitive bending and heavy lifting.  He has not been specifically treated for a chronic back condition.  He did not report having any functional loss or functional impairment of the spine.  Range of motion testing was all within normal limits and no pain was noted on testing.  There was not localized tenderness or pain on palpation of the joints or associated soft tissue of the back.  He was able to perform repetitive testing with no additional loss of function and no pain.  There was no pain, weakness, fatigability or incoordination that limited functional ability with repeated use over a period of time.  There was no guarding or muscle spasm.  Strength and reflex testing all showed normal results.  There was no radiculopathy or ankylosis.  

The Veteran reported mild ankle strain with increased activity and heavy lifting.  He has not been treated for a specific ankle condition.  He reported monthly mild and transient flare-ups.  He did not report having any functional loss or functional impairment of the ankle.  Range of motion testing showed normal results with no evidence of pain.  There was not objective evidence of localized tenderness or pain on palpation.  There was no pain with weight bearing.  He was able to perform repetitive use testing with no additional loss of motion or pain.  Pain, weakness, fatigability, and incoordination do not significantly limit functional ability with flare-up.  There was no reduction in muscle strength.  There was no ankylosis.  There was no instability.

The Veteran did not report flare-ups of the elbow or forearm.  He did not report having any functional loss or functional impairment of the elbow or forearm.  Range or motion testing was all normal with no pain reported.  There was no objective evidence of localized tenderness or pain on palpation.  There was no report of pain, weakness, fatigability or incoordination significantly limiting functional ability with repeated use.  Muscle strength testing showed normal results.  There was no muscle atrophy.  X-ray testing showed that there was no arthritis in the elbows.

The Veteran reported chronic bilateral knee strain, right worse than left.  He has not been specifically treated for a chronic knee condition and has not had physical therapy intervention.  He reported intermittent knee strain with squatting.  He did not report having any functional loss or functional impairment of the knees.  Range of motion testing all showed normal results with no pain.    Three was no pain with weight bearing.   There was no objective evidence of localized tenderness or pain on palpation of the knees.  There was no crepitus.  He was able to perform repetitive use testing with no additional functional loss of range of motion.  Pain, weakness, fatigability and incoordination do not significantly limit functional ability with repeated use over a period of time.  Muscle strength testing showed normal results and there was no muscle atrophy.  There was no ankylosis.  There was no instability or effusion.

The Veteran reported bilateral shoulder strain with heavy lifting.  He did not report any functional loss or functional impairment of the shoulders.  Range of motion testing showed normal results.  No pain was noted on examination.  There was no objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue.  He was able to perform repetitive use testing with no additional functional loss or range of motion.  Pain, weakness, fatigability and incoordination do not significantly limit functional ability with repeated use over a period of time.  Muscle strength testing showed normal results with no muscle atrophy.  There was no ankylosis.  There was no rotator cuff condition.  There was no instability, dislocation or labral pathology suspected.  There was no clavicle, scapula, acromioclavicular (AC) joint and sternoclavicular joint conditions noted.  There was no impairments of the humerus.

Based on the examination results and review of the claims file, the examiner gave the following opinion: "The Veteran has myositis which could in fact cause muscle strain symptoms in any area of the body with a flare.  He has full [range of motion] in all areas on day of exam.  He has never required treatment by rheumatology for his myositis condition which is of a mild, ill-defined nature per [primary care physician] notation."

The first examination conducted after the remand was conducted in September 2014.  The examiner reported that there was no specific injury or trauma but the Veteran was diagnosed with myositis that affects primarily the Veteran's back.  The pain was described as migratory and he does feel it elsewhere; including: shoulders, elbows, and knees.  The examination report, as with the more recent report, showed no functional impairment.  The Veteran had full range of motion and normal muscle strength throughout testing.  The examiner also specifically considered the impact of the Veteran's medications.  The examiner reported that there is no apparent medication effect on his myositis condition.  Finally, the examiner noted that there were no noted neurological impairments.  Finally, neither examination report noted any evidence of any incapacitating episodes.

The Board also reviewed the Veteran's post-service treatment records.  As noted by the examiner, the primary care physician reports over the years do not provide any findings that would warrant a higher rating.  These records do not document objective evidence of a higher level severity than noted in the March 2015 examination report.  There is no other medical evidence that provides a basis for rating the Veteran's myositis.  There is, therefore, no medical evidence to support an increased rating for any period of time under consideration.

The Board recognizes the Veteran's assertions that he is entitled to an increased rating for his service-connected myositis, but the evidence of record does not demonstrate that the Veteran has the requisite medical training, expertise, or credentials needed to render a competent medical opinion as to the level of his disability.  See Jandreau, 492 F. 3d at 1377.  To the extent that the Veteran argues his symptoms support an increased disability rating, he is not competent to make such assertions.  Further, the Veteran testified at his hearing that he experiences incapacitating episodes.  However, no such report was made at the September 2014 or March 2015 examinations and there is no evidence of any such episode in the treatment reports.  The Board grants greater probative weight to what he reported to a medical professional during an examination than in a statement to the Board or a written statement in the claims file.

Based on the foregoing, the Board concludes that the preponderance of the evidence is against a finding that the Veteran's myositis more nearly approximates the criteria for a rating in excess of 10 percent during the period on appeal.  A higher 20 percent rating under DC 5003 would require occasional incapacitating exacerbations, which have not been shown in the medical evidence.  Staged ratings are therefore not warranted.

The Board has considered whether referral for extraschedular consideration is indicated.  There is no objective evidence, or allegation, that schedular criteria are inadequate for rating the Veteran's service-connected myositis.  The symptoms and associated restrictions of function shown are fully encompassed by the schedular criteria.  Furthermore, nothing in the record suggests that the disability picture presented by the service-connected myositis is exceptional.  While the Veteran has indicated that his myositis impacts some physical activities and his ability to move his joints, such impairment is contemplated by the schedular criteria.  Accordingly, referral for extraschedular consideration is not warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).

Jurisdiction of the issue of a TDIU rating was taken by the Board in the July 2014 remand.  During the November 2013 hearing, the Veteran testified that he had recently become unemployed as a result of his myositis.  As that testimony reasonably raised the question of whether the Veteran was unemployable due to myositis, a disability for which an increased rating was being sought, the issue of whether a TDIU rating is warranted was found to part of the present claim.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

Even when the percentage requirements of 38 C.F.R. § 4.16(a) are not met, a TDIU may be granted on an extraschedular basis in exceptional cases when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service connected disability.  38 C.F.R. § 4.16(b).

However, in this instance, a TDIU rating is not warranted.  First, the Veteran had testified at the hearing that he was unemployable due to his myositis.  In support of that, he indicated that he recently was awarded Social Security Disability (SSI) benefits.  Following the remand, SSA records were associated with the claims file.  However, the SSA records show that the Veteran is in receipt of SSI for anxiety, not myositis.  In fact, the disability determination from SSA makes clear there is no secondary diagnosis as a basis for benefits.

Second, as noted above, the Veteran failed to respond to the July 2014 notification to submit a TDIU application.  The Veteran failed to provide the written application as required.  See 38 C.F.R. §§ 3.151, 3.155.  His failure to provide the information weighs in favor of denying the claim for a TDIU as the regulations require a timely application for benefits.  Third, the Veteran's representative argues in favor a TDIU rating in the April 2016 Informal Hearing Presentation by indicating that the Veteran is in receipt of SSI for anxiety.  Considering that the issue of a TDIU rating was raised under Rice at the hearing based on testimony of unemployability due to myositis, this argument is misplaced.  In fact, subsequent to the Board hearing, there has been no proffer of evidence by the Veteran or his representative in support of a TDIU rating due to myositis.  [A claim for a TDIU rating due to all of the Veteran's service-connected disabilities (or solely due to his service-connected psychiatric disability) is a separate claim.  38 C.F.R. § 19.9(b) (2015); 38 C.F.R. § 3.155(a) (Effective March 24, 2015, when a claimant submits a communication indicating a desire to apply for VA benefits that does not meet the standards of a complete claim for benefits, the communication will be considered a request for an application form for benefits under 38 C.F.R. § 3.150(a)). Should the Veteran wish to file a claim for TDIU based on his combined disabilities, or based on anxiety alone, he is advised to file the VA claim form specific to TDIU.  (VA Form 21-8940).]

Fourth, the medical evidence does not support that the Veteran's myositis precludes him from securing and following substantially gainful employment.  At the March 2015 VA examination, the examiner found that none of the tested joints or muscles impacts his ability to perform any type of occupational function.

The Board finds that after consideration of all of the evidence of record that the preponderance of the evidence is against the assignment of a TDIU rating based solely on his service-connected myositis.


ORDER

Entitlement to an initial rating is excess of 10 percent for myositis, to include TDIU, is denied.




______________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


